Case 20-13557-elf   Doc 7   Filed 09/02/20 Entered 09/02/20 09:39:33   Desc Main
                             Document     Page 1 of 5
Case 20-13557-elf   Doc 7   Filed 09/02/20 Entered 09/02/20 09:39:33   Desc Main
                             Document     Page 2 of 5
Case 20-13557-elf   Doc 7   Filed 09/02/20 Entered 09/02/20 09:39:33   Desc Main
                             Document     Page 3 of 5
Case 20-13557-elf   Doc 7   Filed 09/02/20 Entered 09/02/20 09:39:33   Desc Main
                             Document     Page 4 of 5
Case 20-13557-elf   Doc 7   Filed 09/02/20 Entered 09/02/20 09:39:33   Desc Main
                             Document     Page 5 of 5
